      Case: 1:19-cv-01701 Document #: 1 Filed: 03/11/19 Page 1 of 8 PageID #:1



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

DONY SUHARDJA WIJAYA and RUSMAN
ISHAK, individually, and as Co-Special                  No. _________________
Administrators of the Estates of DANIEL
SUHARDJA WIJAYA, Deceased, RESTIA                       Removed from
AMELIA, Deceased, RADHIKA WIJAYA,                       Circuit Court of Cook County,
Deceased, and RAFEZHA WIJAYA,                           County Department, Law Division
Deceased,                                               No. 2018 L 013321

                      Plaintiffs,

       v.

THE BOEING COMPANY, a corporation,

                      Defendant.


                                    NOTICE OF REMOVAL

       Defendant The Boeing Company (“Boeing”) hereby removes this civil case from the

Circuit Court of Cook County, Illinois, to the United States District Court for the Northern

District of Illinois, Eastern Division, under 28 U.S.C. §§ 1333(1), 1369, 1441, and 1446. This

case arises from the crash of Lion Air Flight JT 610 into the Java Sea on October 29, 2018,

which resulted in the death of all 189 people on board. This Court has original jurisdiction, and

removal is proper, under the Multiparty, Multiforum Trial Jurisdiction Act of 2002, 28 U.S.C.

¶ 1369. This Court also has original jurisdiction because Plaintiffs’ claims arise under the

Court’s original admiralty jurisdiction, see 28 U.S.C. ¶ 1333(1), and therefore removal is proper

under 28 U.S.C. § 1441(a). Removal is timely, as Plaintiffs’ counsel sent Boeing’s counsel a

Waiver of Service of Summons on February 13, 2019, and Boeing’s counsel thereafter executed

and returned the waiver. This Notice of Removal is being filed within the 30-day period under

28 U.S.C. § 1446.




NOTICE OF REMOVAL
      Case: 1:19-cv-01701 Document #: 1 Filed: 03/11/19 Page 2 of 8 PageID #:2



                      I.      INTRODUCTION AND BACKGROUND

A.     The Accident
       This lawsuit arises from the crash of a Boeing 737-8 aircraft into the Java Sea off the

coast of Indonesia, on October 29, 2018. See Compl. ¶ 1. The aircraft, Registration No. PK-

LQP, was being operated as a commercial flight by Lion Air, and departed from Jakarta,

Indonesia, bound for Pangkal Pinang, Indonesia. Id. at ¶¶ 18, 19; see also Ex. A (Komite

Nasional Keselamatan Transportasi Republic of Indonesia Preliminary Aircraft Accident

Investigation Report, issued Nov. 28, 2018 (“NTSC-KNKT Preliminary Report”), at 1. Jakarta

is located on the Indonesian island of Java, while Pangkal Pinang is across the Java Sea on

Bangka Island. Approximately 11 minutes after takeoff, the aircraft crashed into the water,

approximately 21 miles from the coast of Java. See Compl. ¶¶ 1, 21; Ex. A at 3. All 189

occupants on board died in the accident. See Compl. ¶ 2; see also Ex. A at 3. Below is a map

from the NTSC-KNKT Preliminary Report that depicts the flight and the location of the crash.




See Ex. A at 12.

       The Indonesia National Transportation Safety Committee (“NTSC-KNKT”) is currently

investigating this accident, pursuant to Annex 13 of the Convention on International Civil
NOTICE OF REMOVAL
                                               -2-
       Case: 1:19-cv-01701 Document #: 1 Filed: 03/11/19 Page 3 of 8 PageID #:3




Aviation. See id. at vii, 21. The United States National Transportation Safety Board is a party to

the NTSC-KNKT investigation, and representatives from Boeing, the Australian Transport

Safety Bureau, the Transport Safety Investigation Bureau of Singapore, and others are providing

technical assistance. See id. The NTSC-KNKT released its Preliminary Aircraft Accident

Investigation Report on November 28, 2018. Id. A final report will be issued at the conclusion

of the investigation.

B.      The Complaint
        Plaintiffs filed their Complaint on December 11, 2018, the Circuit Court of Cook County,

Illinois, County Department, Law Division, as Case No. 2018L013321. A true and correct copy

of the Complaint is attached as Exhibit B. Plaintiffs bring a wrongful death action against

Boeing both on their own behalf and on behalf of the estates of their family members Daniel

Suhardja Wijaya, Restia Amelia, Radhika Wijaya, and Rafezha Wijaya, passengers on Lion Air

Flight JT 610 (the “Decedents”). Compl. ¶¶ 4, 22, 44. The Decedents were residents of

Indonesia, as are Plaintiffs. Id. at ¶ 4. Plaintiffs assert strict products liability, negligence-

products liability, and negligence-failure to warn. Id. at ¶¶ 26-44.

                               II.     GROUNDS FOR REMOVAL
        Except in certain diversity cases, a civil action brought in state court is removable if the

district court has original jurisdiction. 28 U.S.C. § 1441(a). There are two such bases of original

jurisdiction here. First, this action falls under the original jurisdiction created by the Multiparty,

Multiforum Trial Jurisdiction Act of 2002 (“MMTJA”), 28 U.S.C. § 1369. Second, the case

arises under this Court’s original admiralty jurisdiction. See 28 U.S.C. § 1333(1).

A.      Multiparty, Multiforum Trial Jurisdiction Act.
        This action is removable under the MMTJA because there is minimal diversity between

the parties and the accident involves at least 75 deaths at a discrete location in a single accident.

See Pettitt v. The Boeing Co., 606 F.3d 340, 341 (7th Cir. 2010). This Court would have had

original jurisdiction over Plaintiffs’ claims, pursuant to 28 U.S.C. § 1369, had they elected to file


NOTICE OF REMOVAL
                                                   -3-
       Case: 1:19-cv-01701 Document #: 1 Filed: 03/11/19 Page 4 of 8 PageID #:4




the action initially in federal court. Accordingly, this action is removable. See 28 U.S.C. §§

1441(a), 1441(e)(1)(A).

       The MMTJA created “a mechanism whereby litigation stemming from one major disaster

could easily be consolidated in one federal court for discovery and trial.” Passa v. Derderian,

308 F. Supp. 2d 43, 53 (D.R.I. 2004); see also Pettitt, 606 F.3d at 341 (“A primary purpose of

the MMTJA was to consolidate multiple cases arising out of a single disaster.”). “Major airline

disasters,” such as Lion Air Flight JT 610, are the very type of accident that were intended to be

the subject of original federal jurisdiction under the MMTJA. Passa, 308 F. Supp. 2d at 54; see,

e.g., Pettitt, 606 F.3d at 341-42 (the MMTJA provided a basis for Boeing to remove to federal

court plaintiffs’ wrongful death and survival actions arising out of an aircraft crash in

Cameroon). The MMTJA grants original jurisdiction to district courts where: (1) the claim

arises from a single accident in which at least 75 natural persons died; (2) there is minimal

diversity between the parties; and (3) one defendant resides in a State other than the location

where the accident occurred. 28 U.S.C. § 1369(a). The statute further specifies circumstances in

which the court is required to abstain from exercising its jurisdiction. See id. § 1369(b). There is

no amount in controversy requirement, and a case is removable under the MMTJA even if a

defendant is a citizen of the state where the action is brought. See 28 U.S.C. §§ 1369,

1441(e)(1).

       All requirements under the MMTJA are met, and this action is removable. See 28 U.S.C.

§§ 1369(a), 1441(a), and 1441(e)(1)(A).

       First, this action arises from a single accident in which at least 75 persons died at a

discrete location. See 28 U.S.C. § 1369(a). The crash of Lion Air Flight JT 610 into the Java

Sea on October 29, 2018, resulted in the deaths of all 189 people on board the flight. See Compl.

¶¶ 1, 2; see also Ex. A at 3.

       Second, there is minimal diversity. Minimal diversity exists if “any party is a citizen of a

State and any adverse party is a citizen of another State, a citizen or subject of a foreign state, or

a foreign state as defined in section 1603(a) of this title.” 28 U.S.C. §§ 1369(c)(1). Boeing is a
NOTICE OF REMOVAL
                                                 -4-
       Case: 1:19-cv-01701 Document #: 1 Filed: 03/11/19 Page 5 of 8 PageID #:5




Delaware corporation with its principal place of business in Illinois (Compl. ¶ 5), and thus is a

citizen of those two states. See 28 U.S.C. § 1369(c)(2). Accordingly, f the plaintiff is not a

citizen of Delaware or Illinois, minimal diversity is met. Because this case involves claims

brought on a representative basis on behalf of decedents, the relevant inquiry is the citizenship of

the decedents. 28 U.S.C. § 1332(c)(2); Lincoln Property Co. v. Roche, 546 U.S. 81, 93-94

(2005). The Complaint does not allege the citizenship of the decedents, but it does allege that

they were residents of Indonesia. See Compl. ¶ 4. That allegation provides sufficient basis to

conclude that no decedent was a citizen of Illinois or Delaware. There is, thus, minimal diversity

vis-à-vis Boeing.

        Third, a “substantial part of the accident” took place at a location other than where

Boeing resides. 28 U.S.C. § 1369(a)(1). The accident occurred in the Java Sea in Indonesia.

Compl. ¶¶ 1, 21; see also Ex. A at 3, 12. Boeing is not incorporated in Indonesia, nor does it

have its principal place of business there. Id. at ¶ 5. Therefore, a “substantial part of the

accident” took place at a location other than where Boeing resides. 28 U.S.C. § 1369(a)(1).

        Finally, there is no basis for abstention. Under 28 U.S.C. § 1369(b), the district court

shall abstain if (1) “the substantial majority of all plaintiffs are citizens of a single State of which

the primary defendants are also citizens,” and (2) “the claims asserted will be governed primarily

by the laws of that State.” 28 U.S.C. § 1369(b). The first requirement is not met here. As stated

above, the Decedents in this case were foreign citizens.

B.      This Court also has admiralty jurisdiction.
        District courts have original jurisdiction to hear admiralty or maritime claims. See U.S.

Const. art. III, § 2, cl. 1; 28 U.S.C. § 1333(1). This case falls within admiralty jurisdiction.

        In Lu Junhong v. The Boeing Co., 792 F.3d 805, 813-17 (7th Cir. 2015), the Seventh

Circuit held that removal is proper on the ground of admiralty jurisdiction when a defendant

plausibly alleges that (1) the activity giving rise to the incident has a substantial relationship to

traditional maritime activity, and (2) a cause of the accident occurred over navigable water. Both

elements are satisfied here. The Decedents were killed when the accident flight crashed into the
NOTICE OF REMOVAL
                                              -5-
       Case: 1:19-cv-01701 Document #: 1 Filed: 03/11/19 Page 6 of 8 PageID #:6




Java Sea in Indonesia. Compl. ¶¶ 1-2, 22. The accident flight thus involved the commercial

transportation of passengers and cargo from one island to another, which qualifies as a

quintessentially traditional maritime activity because it is the type of trip that, before air travel,

would have been made by ship. See Junhong, 792 F.3d at 816-17. Further, the accident here

occurred over navigable water and was caused by events that occurred over navigable water.

        With original admiralty jurisdiction, the case is independently removable under the plain

language of 28 U.S.C. § 1441(b). Junhong, 792 F.3d at 816-18.

C.      Boeing Has Satisfied the Other Requirements for Removal.
        Boeing’s counsel received the summons and Complaint through a Waiver of Service sent

to Boeing’s counsel on February 13, 2019, and subsequently executed the waiver. This notice is

filed within thirty (30) days of such receipt as required by 28 U.S.C. § 1446(b).

        In accordance with 28 U.S.C. § 1446(a), copies of all of the papers and pleadings on file

with the State court are attached at Exhibit C.

        The venue for this removed action is proper because this Court is the United States

District Court for the district and division embracing the place where the removed action was

pending. See 28 U.S.C. § 1441(a).

        In accordance with 28 U.S.C. § 1446(d), Boeing is today serving this Notice of Removal

on Plaintiffs and will file a copy of this Notice with the Clerk of the Circuit Court of Cook

County, Illinois.

                                       III.    CONCLUSION
        WHEREFORE, Boeing hereby removes this action from the Circuit Court of Cook

County, Illinois, to this Court.

DATED: March 11, 2019                          THE BOEING COMPANY


                                               By: /s/ Bates McIntyre Larson
                                                   One of its Attorneys




NOTICE OF REMOVAL
                                                  -6-
      Case: 1:19-cv-01701 Document #: 1 Filed: 03/11/19 Page 7 of 8 PageID #:7



Bates McIntyre Larson
BLarson@perkinscoie.com
Daniel T. Burley
DBurley@perkinscoie.com
Perkins Coie LLP
131 S. Dearborn, Suite 1700
Chicago, Illinois 60603-5559
Phone: (312) 324-8400
Fax: (312) 324-9400

Mack H. Shultz
MShultz@perkinscoie.com
Gretchen M. Paine
GPaine@perkinscoie.com
Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, Washington 98101-3099
Phone: (206) 359-8000
Fax: (206) 359-9000




NOTICE OF REMOVAL
                                        -7-
       Case: 1:19-cv-01701 Document #: 1 Filed: 03/11/19 Page 8 of 8 PageID #:8




                                 CERTIFICATE OF SERVICE

I, Bates McIntyre Larson, certify that on March 11, 2019, I electronically filed the foregoing
NOTICE OF REMOVAL with the Clerk of the Court using the CM/ECF system, which will send
notification of such filing to attorneys of record, and served a copy by email on the following
counsel of record.


               Austin Bartlett
               austin@bartlettchen.com
               BartlettChenLLC
               150 N. Michigan Ave. Suite 2800
               Chicago, Illinois 60601
               (312) 624-7711

               Manuel von Ribbeck
               manuelribbeck@ribbecklaw.com
               Ribbeck Law Chartered
               505 N. Lake Shore Dr. Suite 102
               Chicago, Illinois 60611
               (833) 883-4373


I certify under penalty of perjury that the foregoing is true and correct.

DATED this 11th day of March, 2019.


                                                /s/    Bates McIntyre Larson
                                               PERKINS COIE LLP
                                               131 South Dearborn Street, Suite No. 1700
                                               Chicago, Illinois 60603-5559
                                               Tel: (312) 324-8400
                                               Fax: (312) 324-9400




NOTICE OF REMOVAL
                                                 -8-
